Citation Nr: 1209153	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  94-37 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date prior to May 1, 1989, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

2. Entitlement to an initial disability rating in excess of 20 percent for traumatic arthritis and degenerative disc disease of the lumbar spine. 

3. Entitlement to an initial disability rating in excess of 20 percent for traumatic arthritis and degenerative disc disease of the cervical spine. 

4. Entitlement to a disability rating in excess of 30 percent for partial paralysis of the left ulnar nerve with neuropathy. 

5. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic organic brain disease manifested by dementia and a posttraumatic headache disorder.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The veteran had active service from March 1966 to August 1967.  He was awarded the Purple Heart Medal. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 1994 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, wherein the RO awarded entitlement to TDIU, effective February 15, 1994.  As set out in prior Board decisions, Joint Motion for Remand, and Briefs in support of the claim, the Veteran timely appealed the April 1994 rating action to the Board.  

This appeal also stems from a September 1997 rating action, wherein the RO awarded service connection for the cervical spine disability, posttraumatic organic brain disease manifested by dementia and posttraumatic headache disorder, and the lumbar spine disability; initial evaluations of 10 and 20 percent were assigned, respectively, effective September 1, 1967.  The Veteran appealed for higher initial ratings.  By that same rating action, the RO increased the evaluation assigned to service-connected partial paralysis of the left ulnar nerve with neuropathy to 20 percent, effective November 21, 1996, the date of a VA examination report, which contained clinical findings of an increase in severity of the aforementioned disability.  The Veteran timely appealed the September 1997 rating action to the Board. 

In a May 2001 the Board issued a decision which awarded an earlier effective date of May 1, 1989 for TDIU and denied the claim of clear and unmistakable error in a previous VA decision which denied TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2003 Memorandum Decision, the Court affirmed the Board's decision on the claim of clear and unmistakable error and vacated and remanded the Board's decision as to an earlier effective date for TDIU.  In reaching their determination, the Court stated that the Board must reconsider the Veteran's letter in May 1969, requesting a psychiatric and neurological evaluation in relation to his claim for an earlier effective date for TDIU.  

While this case was pending, the RO, in a May 2004 statement of the case, increased the disability evaluations assigned to the service-connected posttraumatic organic brain disease manifested by dementia and post-traumatic headache disorder and partial paralysis of the left ulnar nerve with neuropathy to 30 percent, effective from September 1, 1967 and November 5, 1996, respectively.  The RO also assigned a 20 percent evaluation to the service-connected cervical spine disability effective September 1, 1967. 

The issues perfected on appeal were remanded in September 2004 and in October 2007.  In March 2007, the Veteran's attorney submitted a Form 9 Appeal which he indicated was in response to a statement of the case dated on January 26, 2007; however, a review of the file does not show that the Veteran was issued such statement of the case and instead was issued a supplemental statement of the case on January 4, 2007.  Therefore there are no additional issues on appeal.  

On the Form 9 Appeal in January 1997 which perfected the Veteran's appeal for an earlier effective date for TDIU, the Veteran indicated that he wanted a Board hearing; however in March 2007, the Veteran indicated that he did not want a Board hearing.  There have not been any subsequent requests by the Veteran or his attorney for a Board hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of an initial disability rating in excess of 30 percent for posttraumatic organic brain disease manifested by dementia and a posttraumatic headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has been unemployable since service and a claim for a TDIU was received on July 8, 1969.  

2. The Veteran is in receipt of separate ratings for radiculopathy of the bilateral lower extremity.  

3. The traumatic arthritis and degenerative disc disease of the lumbar spine is manifested by pain and muscle spasm productive of a disability picture more closely approximating that of severe recurring attacks of intervertebral disc syndrome under the old criteria; during the appeal period limitation of motion has been moderate with flexion primarily ranging from 60 degrees to 90 degrees with pain, there was no abnormal curvature of the spine, loss of lateral motion, ankylosis, and the evidence did not show incapacitating episodes. 

4. The traumatic arthritis and degenerative disc disease of the cervical spine is manifested by pain and muscle spasm productive of a disability picture more closely approximating that of severe recurring attacks of intervertebral disc syndrome under the old criteria; during the appeal period limitation of motion has been moderate with flexion primarily ranging from 35 to 45 degrees with pain, without ankylosis or incapacitating episodes. 

5. Partial paralysis of the left ulnar nerve with neuropathy at most is manifested by severe incomplete paralysis, but complete paralysis was not shown.  


CONCLUSIONS OF LAW

1. The criteria for an effective date of July 8, 1968 for the grant of a TDIU are met. 3 8 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155(a), 3.157, 3.400, 4.16.

2. The criteria for an initial disability rating of 40 percent, and no higher, for traumatic arthritis and degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, (effective prior to September 2003), 5293 (effective prior to and from September 23, 2002), 5295, (effective prior to September 2003), Diagnostic Codes 5242, 5243 (2011).

3. The criteria for an initial disability rating of 40 percent, and no higher, for traumatic arthritis and degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, (effective prior to September 2003), 5293 (effective prior to and from September 23, 2002), Diagnostic Codes 5242, 5243 (2011).

4. The criteria for a disability rating in excess of 30 percent for partial paralysis of the left ulnar nerve with neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8516 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a post-adjudication VCAA notice by letter dated in April 2005.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.

In May 2007, the Veteran received notice regarding disability ratings and effective-date elements of the claims, which also notified the Veteran of the evidence necessary to show the effect that a worsening disability has on employment.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the claims for initial higher ratings for the lumbar spine and cervical spine, once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a)  notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a)  and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

To the extent that the VCAA was enacted subsequent to the rating decisions on appeal, the VCAA notice came after the initial adjudications and the timing of the notice did not comply with the requirement that the notice must precede the adjudications.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claims were readjudicated as evidenced by a supplemental statement of the case, dated in November 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, lay statements, and records from the Social Security Administration have been associated with the record.  Additionally, the Veteran was afforded multiple VA examinations during the appeal period, to include recent VA examinations in May 2011 and in June 2011.  The Board finds the service and post-service treatment records and the VA examinations are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  


Entitlement to an Effective Date before May 1, 1989 for TDIU 

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for a total disability rating based on individual unemployability due to a service-connected disability, in essence, is a claim for increase.  Norris v. West, 12 Vet. App. 413, 420 (1999).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.  This provision has not been amended since the Veteran was separated from service in August 1967.

The rating decision in September 1997 granted service connection for the cervical spine, lumbar spine, and for posttraumatic organic brain disease manifested by dementia and a posttraumatic headache disorder.  Ratings for the disabilities were assigned effective September 1, 1967, the day following the Veteran's separation from service based on the determination that the "original claim for service connection for these claimed conditions was received and/or inferred from the medical evidence received within one year of the (V)eteran's separation from service".  At the time of the rating decision in September 1997, the Veteran had a combined rating of 60 percent effective September 1, 1967.  The rating decision in September 1997 listed the following service-connected disabilities and their assigned ratings which were all effective September 1, 1967: enucleation of the right eye rated as 30 percent, lumbar spine disability rated 20 percent, cervical spine disability rated 10 percent, partial paralysis of the left ulnar nerve rated 10 percent, posttraumatic organic brain disease manifested by dementia and headache disorder was rated 10 percent, and scars which were rated as noncompensable.  
Therefore the evidence shows the Veteran met the schedular criteria under 38 C.F.R. § 4.16(a) as of September 1, 1967, as he had a combined rating of 60 percent which qualifies as one disability as the service-connected disabilities effective September 1, 1967 all had the same etiology and resulted from the explosion in November 1966 during service.  The threshold question now becomes the date when the Veteran filed a claim of TDIU as the effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

During the appeal period, the Court has held that entitlement to a TDIU is an element of all claims for an increased rating or higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the underlying claim for benefits.  Rice, 22 Vet. App. at 454.

The effective date of a TDIU is determined in accordance with the laws and regulations governing the effective dates of increased ratings.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (TDIU matter based on a condition that has already been service connected is an increased rating claim for the purpose of the application of 38 U.S.C. § 5110(b)(2)).

The rating decision in March 1968 granted service connection for retinal detachment with cataract of the right eye, partial paralysis of the left ulnar nerve; and scars of the neck, left arm, and both legs.  In May 1968 the Veteran disagreed with the initial ratings.  An evaluation by a private doctor dated on February 18, 1969 was received on July 8, 1969.  The doctor noted that during service a booby trap exploded and the Veteran received shrapnel wounds of the neck, right eye, left arm, left ulnar nerve, left brachial plexus, both legs, and multiple diffuse puncture wounds over the body.  The doctor concluded the Veteran was totally and permanently disabled and stated that the Veteran has been refused any and all employment because of his injuries.  Therefore by July 8, 1969, the Veteran had submitted evidence of a medical disability, made a claim for the highest rating possible by filing the notice of disagreement with initial ratings in May 1968, and submitted evidence of unemployability in the form of a private opinion by a medical doctor.  

Additionally, under 38 C.F.R. § 3.157(b)(2), once a formal claim for compensation has been granted, the date of receipt of evidence from a private physician will be accepted as the date of receipt of an informal claim for increase.  As the claims of service connection were allowed by the rating decision in March 1968, the private opinion received on July 8, 1969 also serves as an informal claim for TDIU.  The file does not show that an application for a formal claim was forwarded to the Veteran upon receipt of the July 1969 informal claim and the Board will construe the date of claim for TDIU as having been received on July 8, 1969.  

With respect to whether the Veteran met the schedular criteria for a TDIU prior to July 8, 1969, the evidence must show whether it is factually ascertainable that an increase in disability had occurred within 1 year prior to receipt of the claim.  Given the nature of the Veteran's shrapnel wounds in service and the private opinion received in July 1969, the evidence establishes that the Veteran has not been able to work since separation from service in August 1967 and therefore the Board finds he is entitled to TDIU effective July 8, 1968.  

The Board notes that in a letter to the President of the United States in October 1972 regarding percentages assigned for his injuries by the Physical Evaluation Board during service, the Veteran indicated that he was unemployable.  In a letter in November 1972 to VA, the Veteran clarified that his letter to the President was to present grievances with Secretary of the Navy and Marine Corps and that he was not pursuing VA benefits.  In January 2001, the Veteran explained that in 1972 he did not intend to withdraw his pending claim for VA benefits but rather was trying to clarify that his letter to the President in October 1972 was not about VA benefits but how his civil rights were violated by the Navy.  

On VA examination in May 2011, the Veteran indicated his last date of employment was in 1972.  On VA neurological examination in May 2003, the examiner noted that VA treatment record shows that in December 1990 the Veteran stated that he was employed as a funeral director, alcohol was not affecting his employment and he wanted to sell his business; however the examiner noted that the Veteran's mother corrected the record by stating that the Veteran was never employed by the family's funeral home business.  The examiner pointed out to a private evaluation in June 1974, which showed that the Veteran was on his father's payroll at the mortuary but his employment had to be terminated because of his multiple disabilities.  Therefore the weight of the evidence shows the Veteran has been unemployable since service.  

An effective date for TDIU earlier than July 8, 1968 is not warranted as there is no claim for TDIU prior to that date.  Under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant may be considered an informal claim.  Prior to July 8, 1968 there is no correspondence from the Veteran that can be construed as a claim for TDIU.  In September 1967, the Veteran filed a claim of service connection for retinal detachment; blindness in one eye "and other"; ulnar nerve paralysis, and tender scars of the neck, arms, and legs.  In the September 1967 claim, he did not indicate that he was unemployable.  

The Court in the Memorandum Decision in November 2003 instructed that the Board reconsider the Veteran's letter in May 1969, whereby he requested a psychiatric and neurological evaluation in relation to his claim for an earlier effective date for TDIU.  As the effective date for TDIU has been granted effective July 8, 1968 consideration of the Veteran's letter in May 1969 is rendered moot.  

In August 1993, the Veteran's former attorney argued that the Veteran's mental illness prevented him from asserting claims with the VA after separation from service.  The Veteran's reduced mental capacity does not, however, create a heightened duty to assist on the part of VA, nor does it change the applicability of the relevant law.  Stewart v. Brown, 10 Vet. App. 15 (1997).  

The Board notes that the Social Security Administration in April 1969 determined that the Veteran has been unemployable since November 1966 as a result of his ulnar nerve neuropathy and retinal detachment of the right eye.  Nevertheless, the fact that he was found to be unemployable by the Social Security Administration cannot form the basis for establishing an earlier effective date, in the absence of a viable claim for VA benefits.  Shields v. Brown, 8 Vet. App. 346, 349 (1995). 

In summary, the criteria for TDIU benefits were met effective the date of July 8, 1968.  The preponderance of the evidence is against the claim for an effective date earlier than July 8, 1968 for TDIU and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating.  


Preliminary Matters

Service treatment records show the Veteran sustained shell fragment wounds in November 1966 during service in Vietnam when a booby trap exploded.  He received multiple missile wounds to the neck, both arms, legs and body.  An evaluation in July 1967 shows the orthopedic problem was resolving for the most part.  The diagnoses included healed multiple missile wounds, resolving ulnar nerve neuropathy and healed brachial plexus injury.

The evidence of record does not show muscle injury associated with the Veteran's musculoskeletal disabilities on appeal, therefore the Diagnostic Codes for rating muscle injuries are not applicable.  

Separate ratings for scars need not be considered as the Veteran is in receipt of separate ratings for scars of the neck, left arm, and legs.  Increased rating claims for these disabilities are not on appeal.  

The analyses below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Spine

The Veteran's lumbar and cervical spine disabilities are rated under the current Diagnostic Codes 5242 and 5243.  The lumbar spine also is rated under Diagnostic 5010 and the former Diagnostic Code 5925.  The cervical spine is rated under Diagnostic Code 5010 and the former Diagnostic Code 5290.  Diagnostic Code 5010 provides that arthritis that is due to trauma and substantiated by x-rays shall be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The appeal period begins in September 1, 1967 for the initial increased rating claims for the cervical spine and lumbar spine disabilities as the effective date of the initial ratings for these claims is September 1, 1967.  During the appeal period the criteria for evaluating a disability of the spine have changed.  The Board will consider evaluating the lumbar spine and the cervical spine under the applicable older and current Diagnostic Codes.  Prior to September 2003, limitation of motion of the cervical spine under Diagnostic Code 5290 was 20 percent for moderate limitation of motion and was 30 percent for severe limitation of motion.  Under the old Diagnostic Code 5292 for limitation of motion of the lumbar spine the criterion for a 20 percent rating was moderate limitation of motion and the criterion for a 40 percent rating was severe limitation of motion.  

Under the older Diagnostic Code 5293 for intervertebral disc syndrome before September 2002, the criteria for a 20 percent rating were moderate recurring attacks with symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the disc with intermittent relief.  The next higher rating, 40 percent, were severe recurring attacks with symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the disc with intermittent relief.  The criteria for a 60 percent rating were pronounced disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief. 

Under Diagnostic Code 5295 for lumbosacral strain, in effect prior to September 2003, the criteria for a 20 percent rating were muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The criteria for the next higher rating, 40 percent, were severe listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

As the evidence discussed below does not show residuals of vertebra fracture or ankylosis of the cervical and lumbar spine, the former Diagnostic Codes 5285, 5286, 5287, and 5289 are not applicable.  

The criteria for degenerative disc disease under Diagnostic Code 5293 (hereinafter the old criteria) were revised on September 23, 2002, (hereinafter the interim criteria).  On September 26, 2003, the interim criteria were revised, which included the renumbering of Diagnostic Code 5293 to Diagnostic Code 5243 (hereinafter the current criteria).

Under the interim criteria, degenerative disc disease could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations, or rated on the basis of the total duration of incapacitating episodes.  The criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for the next higher rating, 40 percent, based on incapacitating episodes, are incapacitating episodes having a total duration of at least 4 but less than 6 weeks during the past 12 months.  The criteria for a 60 percent rating are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

An incapacitating episode was a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

Under the current criteria, the rating for degenerative disc disease on the basis of the total duration of incapacitating episodes or by combining separate ratings for chronic neurologic and orthopedic manifestations remained the same.  The primary change was a new General Rating Formula for evaluating orthopedic manifestations of the spine, which became effective September 26, 2003.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criterion for the next higher rating 30 percent, is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  The next higher rating, 40 percent, based on limitation of motion of the lumbar spine, is flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is for ankylosis of the entire spine.  Note (1) provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The normal findings for range of motion of the cervical spine are flexion to 45 degrees, extension to 45 degrees, lateral flexion, right and left, to 45 degrees, and rotation, right and left, to 80 degrees.  38 C.F.R. § 4.71a, Plate V.  

Under the General Rating Formula, intervertebral disc syndrome can be evaluated under the General Rating Formula or under the Formula for Incapacitating Episodes, whichever method results in the higher evaluation.  

Lumbar Spine

Evidence

The pertinent findings during the appeal period show that on examination in April 1969, the Veteran complained of severe back aches.  A private evaluation in February 1969 shows spasm of the lumbar paravertebral muscles on the right side and the right calf had spasms.  On evaluation in January 1971, low back pain was characterized as severe and incapacitating.  There was paraspinous muscle spasm.  A private evaluation in December 1972 showed nothing visible by way of curvature.  Private evaluation in December 1972 showed muscle spasm.  In January 1973 the Veteran complained of back pain and bilateral lumbar spasm.  In 1983 flexion was 60 degrees and extension was 20 degrees.  That same year flexion also was noted to be 45 degrees and extension was 10 degrees, the impression was lumbar disc disease.  In January 1988 the Veteran had muscle spasm.  On evaluation in July 1991, forward flexion was 90 degrees, extension was 20 degrees, lateral flexion was 40 degrees, and rotation was 30 degrees.  On VA examination in November 1991, active flexion was limited to 60 degrees.  X-ray in November 1991 shows minimal degenerative change.  In June 2003 there was a finding of no bowel or bladder incontinence.

On VA examination in November 1996, there was paraspinal muscle spasm.  Forward flexion of the lumbar spine was 60 degrees with pain, extension was 20 degrees with pain, pain with left and right flexion, and rotation on the right and left was 30 degrees with pain.  Accompanying x-ray showed mild degenerative disc disease and arthritis.  

On VA examination in April 2003, there were no muscle spasms.  Forward flexion was 0-70/0-95 degrees, extension 0-20/0-35 degrees, lateral flexion was 0-40/0-45 degrees and lateral rotation was 0-30/0-35 degrees bilaterally.  Accompanying x-ray showed mild degenerative disc disease and straightening and loss of the normal lumbar curvature.  The diagnosis was posttraumatic arthritis and degenerative disc disease of the lumbosacral spine.  The examiner noted that there were functional deficits of decreased range of motion, speed, endurance, awkward movements and incoordination secondary to pain as evidenced by the Veteran's facial grimaces, guarding and verbal signaling.  The Veteran reported average back pain which increased from 5/10 to 10/10 during flare-ups.  The examiner concluded that the Veteran had an increase in disability of 100 percent during flare-ups which occurred almost daily.  

On VA orthopedic examination in September 2005, the examiner indicated that there was mild slight thoracolumbar kyphoscoliosis, with concavity to the left.  There was some bilateral paraspinal muscle spasm.  Forward flexion was 70 degrees with pain, extension was 20 degrees with pain, right and left lateral flexion was 15 degrees with pain, and right and left rotation was 20 degrees with pain.  The range of motion was additionally affected by pain but not fatigue, weakness, lack of endurance or incoordination after repetitive use or during flare-ups.  There was no ankylosis.  The examiner indicated that normal range of motion of the thoracolumbar spine is 90 degrees of flexion, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 45 degrees of right and left rotation.  The examiner noted that after repetitive use or during flare-ups there was additional limitation of joint function but additional limitation in degrees could not be determined.  Posture was normal.  The examiner indicated the Veteran had recent back surgery.

On VA examination in June 2008, the Veteran complained of back pain.  He denied having flare-ups.  He also denied having bowel or bladder impairment.  As for incapacitating episodes during the past twelve months, the examiner indicated there was constant pain.  There were no objective muscle abnormalities.  The examiner noted there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture was normal and there were no abnormal spinal curvatures.  Detailed motor exam showed movement against full resistance.  There was no ankylosis.  Flexion was to 90 degrees without pain and without additional loss of motion on repetitive use.  Extension was 25 degrees without pain and without additional loss of motion on repetitive use.  Lateral flexion to the right and left was 28 degrees without pain and without additional loss of motion on repetitive use.  Lateral rotation was 28 degrees to the right and 25 degrees to the left without pain and without additional loss of motion on repetitive use.  

On VA examination in May 2011, the Veteran denied bowel and bladder problems.  He complained of pain, stiffness, fatigue, decreased motion, paresthesia and numbness.  He denied spasms.  The Veteran indicated that during flare-ups he experienced functional impairment (with sitting, standing, walking and climbing) and limitation of motion.  Physical examination showed that posture was normal, the Veteran walked with an antalgic gait.  There was no generalized muscle weakness.  Muscle exam was normal.  Flexion was 90 degrees with pain at 70, extension was 30 degrees with pain at 20 degrees, right and left lateral flexion and rotation were all 30 degrees with pain.  Repetitive range of motion was possible and there was no additional degree of limitation.  There was no additional limitation by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was symmetry of spinal motion with normal curves of the spine.  There were signs of intervertebral disc syndrome.  

Analysis

Overall, the range of motion findings of record do not more nearly approximate or equate to a severe level of disability as is required for the Veteran to be entitled to the next higher disability rating of 40 percent under the older Diagnostic Code 5292, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Flexion in May 1983 was limited to 45 degrees but during the rest of the appeal period it ranged from 60 degrees to 90 degrees with pain most of the time.  Extension on one isolated incident in May 1983 was 10 degrees but throughout the appeal period was primarily 20 degrees with pain.  Lateral flexion in September 2005 was 15 degrees with pain but otherwise ranged from 28 degrees to 40 degrees primarily with pain.  Rotation was 20 degrees with pain in September 2005 and otherwise ranged from 25 to 30 degrees primarily with pain. 

To warrant a rating higher than 20 percent under the old criteria for lumbosacral strain under Diagnostic Code 5295, the Veteran would have to have severe lumbosacral strain.  The record shows that listing of the spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or abnormal mobility on forced motion were not demonstrated.  While there was mild kyphoscoliosis noted with concavity to the left on VA examination in September 2005, on VA examination in June 2008 and in May 2011 spinal curves were evaluated as normal.  Range of motion throughout the appeal period did not show marked limitation of forward bending or loss of lateral motion.  Accordingly, the reported findings do not more nearly approximate or equate to severe impairment and the criteria for the next higher rating under the old Diagnostic Code 5295 are not met.

Regarding the criteria for orthopedic manifestations under the current General Rating Formula which became effective in September 2003, considering pain and functional loss due to pain, flexion since September 2003 ranged from 70 to 90 degrees with pain.  These findings do not more nearly approximate or equate to limitation of flexion of the lumbar spine to 30 degrees or less, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to 30 degrees and there is no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula.  

As there is no evidence, neither lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

A separate rating for neurological impairment of the service-connected low back disability need not be considered as the evidence does not show bowel and bladder impairment during the appeal period.  A separate rating for neurological impairment of the service-connected low back disability also is not warranted as the Veteran is in receipt for separate ratings for radiculopathy of both lower extremities and has not appealed the assigned ratings.  

As for the older Diagnostic Code 5293, the Board finds that effective September 1, 1967, the Veteran's lower back disability presents a picture characterized by a 40 percent evaluation for severe, recurring attacks with symptoms including characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings compatible with sciatic neuropathy appropriate to the site of the diseased disc with intermittent relief.  The evidence on numerous occasions from 1969 to 2005 documents complaints and medical findings of severe pain and muscle spasms as well as functional deficits of decreased range of motion, endurance, awkward movement and incoordination in addition to facial grimaces and guarding.  Although it appears that the spasms subsided by 2008 as VA examinations in June 2008 and in May 2011 indicate that there were no spasms, there is no indication of sustained improvement of the lumbar spine disability. 

As for the next higher rating of 60 percent under the older Diagnostic Code 5293, the findings do not more nearly approximate the criteria of being pronounced intervertebral syndrome.  While pain and muscle spasms have been documented and there is one isolated incident in April 2003 whereby the VA examiner concluded that the Veteran had an increase in disability of 100 percent during daily flare-ups with increased pain, the totality of the evidence does not show that the Veteran had pronounced symptoms.  His range of motion during the appeal period overall at most more nearly approximates moderate limitation of motion as discussed above.  He reported average back pain which increased on flare-up.  As noted above, while there were complaints of back pain and muscles spasms along with functional deficiencies, the record does not contain any complaints or medical findings that such symptoms were pronounced or so severe to prevent further limitation of motion or serious restriction of activities.

As for the neurological findings, the Board observes that the Veteran is in receipt of separate ratings for radiculopathy of the bilateral lower extremity under Diagnostic Code 8520 for the sciatic nerve and has not appealed the assigned ratings or filed an increased rating claim.  

In the instant case consideration of separate ratings under the older Diagnostic Codes 5292 and 5295 is not warranted because the criteria under Codes 5292, 5293 and 5295 overlap as they all encompass painful range of motion.  Consideration of a higher rating based on limitation of motion under the current General Rating Formula for Disease and Injuries of the Spine also would be pyramiding.  

Accordingly, after review of the medical evidence, the Board finds that the evidence supports an evaluation of 40 percent, and not greater, for the service-connected traumatic arthritis and degenerative disc disease of the lumbar spine.  

For the above reasons, the preponderance of the evidence is against the claim for an initial disability rating in excess of 40 percent for traumatic arthritis and degenerative disc disease of the lumbar spine under the old and current criteria, applying 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Cervical Spine

Evidence

A private evaluation in December 1972 show limitation of motion reduced by pain and stiffness.  Medical records show that in January 1973 flexion was 20 degrees and rotation was 60 degrees bilaterally.  

On VA examination of the peripheral nerves in August 1993, the Veteran complained of chronic neck pain.  The examiner noted the Veteran may have cervical spine degenerative joint disease or degenerative disc disease causing radiculopathy, however test results were not available to confirm the diagnosis.  

On VA examination of the spine in November 1996, forward flexion was 35 degrees with pain and backward extension was 45 degrees without pain.  Lateral flexion, right and left, was 30 degrees with only minimal discomfort and no pain.  Rotation was 45 degrees, right and left, with minimal discomfort but no pain.  Accompanying x-ray showed moderate arthritis and mild degenerative disc disease.  

On VA spine examination in April 2003, the examiner noted there was no abnormal posture or gait or loss of cervical lordosis.  There was tenderness and muscle spasms in the paracervical, sternocleidomastoid and trapezius muscle.  Forward flexion was 0 to 30 degrees, extension was 0-20/0-30 degrees, lateral flexion was 0-30/0-35 degrees, and lateral rotation was 0-45/0-55 degrees bilaterally.  Muscle strength was 5/5.  Deep tendon reflexes were 2+/2+.  The diagnosis was posttraumatic arthritis and degenerative disc disease of the cervical spine.  The examiner noted that there were functional deficits of decreased range of motion, speed, endurance, awkward movements and incoordination secondary to pain as evidenced by the Veteran's facial grimaces, guarding and verbal signaling.  Accompanying x-ray showed straightening of the cervical spine from C5 through C7 and severe neural foraminal narrowing on the left side between C3/C4 and C4/C5.  The Veteran reported average neck and back pain which increased from 5/10 to 10/10 during flare-ups.  The examiner concluded that the Veteran had an increase in disability of 100 percent during flare-ups which occurred almost daily.  

On VA orthopedic examination in September 2005, there was mild spasm of the bilateral paraspinal muscles of the cervical region.  Forward flexion was 40 degrees with pain, extension was 30 degrees with pain, lateral flexion was 15 degrees with pain, and lateral rotation was 35 degrees with pain.  The range of motion was additionally affected by pain but not fatigue, weakness, lack of endurance or incoordination after repetitive use or during flare-ups.  There was no ankylosis noted.  The examiner indicated that normal range of motion of the cervical spine is 45 degrees of flexion, 45 degrees of extension, 45 degrees of lateral flexion (right and left) and 80 degrees is normal rotation (right and left).  The examiner noted that after repetitive use or during flare-ups there was additional limitation of joint function but additional limitation in degrees could not be determined.  There was no radiculopathy found and the examiner concluded that degenerative disc disease was most likely posttraumatic with neural foraminal narrowing.  

On VA examination in June 2008, the Veteran complained of neck pain.  He denied flare-ups.  As for incapacitating episodes during the past twelve months, the examiner indicated there was pain when the Veteran turned his head.  There were no objective muscle abnormalities.  Detailed motor exam showed movement against full resistance with the exception of the left finger abduction which showed active movement against some resistance.  Sensory exam showed impairment in vibration, pain, and light touch as well as decreased sensation of the left hand around the ulnar distribution.  The reflex exam was essentially normal except for left finger jerk which was hypoactive.  There was no ankylosis.  Gait was antalgic.  Range of motion was flexion to 35 degrees with pain and pain on repetitive use but no additional loss of motion on repetitive use.  Extension was 35 degrees without pain and without additional loss of motion on repetitive use.  Lateral flexion was 40 degrees without pain and without additional loss of motion on repetitive use.  Lateral flexion was 42 degrees (passive was 43 degrees) without pain and without additional loss of motion on repetitive use.  Right lateral rotation was 70 degrees and left was 69 degrees (passive was 68) without pain and without additional loss of motion on repetitive use.  

On VA examination in May 2011, there was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of bone and atrophy of the limbs.  There was no ankylosis.  Flexion, extension, lateral flexion (right and left) were 45 degrees with pain.  Right and left rotation was 80 degrees with pain.  Repetitive range of motion was possible and there was no additional degree of limitation.  There was no additional limitation caused by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The cervical spine sensory function was impaired on pin prick and feather testing which the examiner noted most likely affected the ulnar nerve.  There were signs of cervical intervertebral disc syndrome.  

Analysis

Overall, the range of motion findings of record do not more nearly approximate or equate to a severe level of disability as is required for the Veteran to be entitled to the next higher disability rating of 30 percent under the older Diagnostic Code 5290, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  During the appeal period flexion was at most limited to 20 degrees as indicated in January 1972, however it ranged essentially from 35 to 45 degrees with pain.  Extension at most was limited to 20 degrees as shown on VA examination in April 2003, otherwise it ranged from 30 to 45 degrees with pain.  There was one isolated incident of lateral flexion limited to 15 degrees with pain in September 1995, otherwise it ranged from 30 to 45 degrees with intermittent pain.  Rotation throughout the appeal period ranged from 45 to 80 degrees with intermittent pain and there was one isolated incident in September 1995 of 35 degrees with pain.  

Regarding the criteria for orthopedic manifestations under the current General Rating Formula effective in September 2003, considering pain and functional loss due to pain, flexion since September 2003 ranged from 30 to 45 degrees with pain.  These findings do not more nearly approximate or equate to limitation of flexion of the cervical spine to 15 degrees or less, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to 30 degrees and as there is no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula.  

As there is no evidence, neither lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

A separate rating for neurological impairment of the cervical spine disability under the interim and current criteria is not warranted because since the interim and current criteria became effective in September 2002 and in September 2003, the evidence shows that the affected nerve is the ulnar nerve, for which the Veteran has been service connected since 1967 and is being separately evaluated below.  

As for the older Diagnostic Code 5293, the Board finds that effective September 1, 1967, the Veteran's cervical spine disability presents a picture characterized by a 40 percent evaluation for severe, recurring attacks with symptoms including characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings compatible with sciatic neuropathy appropriate to the site of the diseased disc with intermittent relief.  The evidence shows that since service the Veteran complained of neck pain.  In addition to pain, during the appeal period his symptoms included stiffness, intermittent radiculopathy, tenderness, and multiple occasions of muscle spasms.  There was x-ray evidence of degenerative disc disease.  There were instances of functional deficits of decreased range of motion, speed, endurance, awkward movements and incoordination secondary to pain as evidenced by facial grimaces, guarding, and verbal signaling.  After repetitive use or during flare-ups there instances of additional limitation of joint function.  On VA examination in September 2005 the examiner concluded that the degenerative disc disease was most likely posttraumatic with neural foraminal narrowing.  On VA examination in June 2008, the sensory exam showed impairment in vibration, pain, and light touch.  On VA examination in May 2011, the cervical spine sensory function was impaired on pinprick and feather testing and there were signs of cervical intervertebral disc syndrome.  

As for the next higher rating of 60 percent under the older Diagnostic Code 5293, the findings do not more nearly approximate the criteria of being pronounced intervertebral syndrome.  While there is one isolated incident in April 2003 whereby the VA examiner concluded that the Veteran had an increase in disability of 100 percent during daily flare-ups with increased pain, the totality of the evidence does not show that the Veteran had pronounced intervertebral disc syndrome.  During the appeal period range of motion overall at most more nearly approximates moderate limitation of motion as discussed above.  In November 1996 degenerative disc disease was evaluated as mild.  On VA examination in June 2008, detailed motor exam showed movement against full resistance with the exception of the left finger abduction which showed active movement against some resistance.  The reflex exam was normal except for the left finger jerk which was hypoactive.  The record does not contain any complaints or medical findings that such symptoms were pronounced or so severe to prevent further limitation of motion or serious restriction of activities.  As will be discussed in conjunction with the Veteran's claim for an increased rating for the left ulnar nerve, on VA neurological examination in May 2003 he was able to lift 20 pounds with his left hand.  

In the instant case consideration of a separate rating under the older Diagnostic Codes 5290 is not warranted because the criteria under Codes 5290 and 5293 overlap as they encompass painful range of motion.  Consideration of a higher rating based on limitation of motion under the current General Rating Formula for Disease and Injuries of the Spine also would be pyramiding.  

Accordingly, after review of the medical evidence, the Board finds that the evidence supports an evaluation of 40 percent, and not greater, for the service-connected traumatic arthritis and degenerative disc disease of the cervical spine.  

For the above reasons, the preponderance of the evidence is against the claim for an initial disability rating in excess of 40 percent for traumatic arthritis and degenerative disc disease of the cervical spine under the old and current criteria, applying 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Left Ulnar Nerve

A rating decision in March 1968 granted service connection for the left ulnar nerve.  The rating decision in September 1997, from which this appeal arises, granted a 20 percent rating for partial paralysis of the left ulnar nerve effective November 21, 1996 based on a VA examination on that date.  The Board observes that the Veteran did not file a written, formal claim for an increased rating for the left ulnar nerve.  Accordingly, the Board will accept the November 1996 VA examination report as a claim for an increased rating.  The service-connected left ulnar nerve has been rated under Diagnostic Code 8516 which has not changed during the appeal period.  In a May 2004 statement of the case, the rating was raised to 30 percent, effective from November 5, 1996.  The VA examination in November 1996 shows the Veteran is right handed therefore his left arm is his minor extremity.  

Under Diagnostic Code 8516, the criteria for a 30 percent rating for a minor extremity are severe incomplete paralysis.  The criteria for the next higher rating for the minor extremity is 50 percent, for complete paralysis of the ulnar nerve manifested by a "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  50 percent is the highest rating available for the minor extremity under Diagnostic Code 8516.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a.

The maximum rating for neuritis characterized by organic changes, namely, loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes is moderate, incomplete paralysis.  38 C.F.R. § 4.123.

Evidence and Analysis

Overall, the findings do not more nearly approximate or equate to the next higher rating of 50 percent of the minor extremity under Diagnostic Code 8516 as the evidence does not show complete paralysis of the ulnar nerve.  

The pertinent findings show that on VA cranial nerve examination on November 5, 1996, the Veteran was able to extend his fingers, but left finger motion was markedly slowed.  He was able to oppose the thumb to each of the fingers on the hand.  Pinch strength was very weak on the left hand.  Sensation was absent over the ulnar sensory distribution.  There was marked weakness and grip strength.  

On VA examination in November 21, 1996, the Veteran complained that since service he had left arm numbness over the medial aspect of the forearm extending to th medial aspect of the left palm and the fourth and fifth digits of the left hand.  The examiner noted there was subjective diminished appreciation of pin-prick in the left upper extremity distribution of the dermatome.  

On VA spine examination in April 2003, there was decreased sensation to light touch and pinprick of the left arm from elbow to hand.  On VA neurological examination in May 2003, the Veteran was only able to lift 20 pounds with the left hand.  He complained of numbness and often dropping things.  There was aching but no real pain.  His arm swing was normal  There was a slight arm drift of the left arm, on extended arm and pronation.  The hypothenar and thenar eminences appeared to be symmetric.  There was weakness in the left hand, medial flexion was 4 out of 5.  There was a mild reduction of vibratory sense in all fingers of the left upper extremity.  Sensation to cold was decreased in the left hand.  Pin prick sensation was reduced on the medial side of the left arm and hand and in the fifth and fourth fingers of the left hand.  

On VA examination in June 2008, there was generalized atrophy and numbness of the left hand.  There was decreased sensation along the ulnar aspect of the left hand.  Flexion and extension of the wrist were normal, finger flexors and abduction were four out of five.  On VA examination in May 2011, the Veteran complained of tingling and numbness, pain, weakness and abnormal sensation.  He had difficult gripping and lifting.  Left sensory function of the ulnar nerve was decreased.  Reflexes of the left upper extremity were decreased to 1+

Although there is evidence of organic changes, namely, sensory disturbances and generalized atrophy and decreased reflexes throughout the appeal period, there is no evidence of "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, and inability to spread the fingers (or reverse), or inability to adduct the thumb.  On VA examination in November 1996, the Veteran was able to extend his finger and oppose his thumb to the fingers.  While marked weakness and grip strength were noted throughout the appeal period, the examination in May 2003 showed that the Veteran was able to lift 20 pounds with his left arm, his arm swing was normal, and medial flexion was 4 out of 5.  On VA examination in June 2008, flexion and extension of the wrist were normal, finger flexors and abduction were four out of five.

For the above reasons, the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for partial paralysis of the left ulnar nerve with neuropathy and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Extraschedular Consideration

The record shows the Veteran is unemployable due to his service-connected disabilities.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected low back disability, cervical spine disability, and partial paralysis of the left ulnar nerve with neuropathy.  A wide range of signs and symptoms are contemplated in the applicable rating criteria.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an effective date of July 8, 1968 for TDIU is granted.

Entitlement to an initial disability rating of 40 percent, and no greater, is granted for traumatic arthritis and degenerative disc disease of the lumbar spine, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an initial disability rating of 40 percent, and no greater, is granted for traumatic arthritis and degenerative disc disease of the cervical spine, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a disability rating in excess of 30 percent for partial paralysis of the left ulnar nerve with neuropathy is denied.  


REMAND

Effective October 23, 2008, VA amended the criteria for rating residuals of traumatic brain injuries (TBIs), or more specifically, neurological and convulsive disorders, including under Diagnostic Code 8045. 73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008). This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A veteran whose residuals of TBI VA rated under Diagnostic Code 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or whether VA receives additional evidence.  In the instant case, the Veteran's claim for posttraumatic organic brain disease manifested by dementia and a posttraumatic headache disorder was received many years prior to October 2008 and arose from the rating decision in September 1997.  The Veteran has not requested that his claim be reviewed under the amended criteria and therefore only the previous Diagnostic Code 8045 is applicable.  

Diagnostic Code 8045, as formerly written before the 2008 revisions, provides that, where there is brain disease due to trauma, with purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, a rating will be effected under the Diagnostic Codes specifically dealing with such disabilities, with citation of a hyphenated Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (prior to October 23, 2008).  

The evidence shows that since separation from service the Veteran complained of severe headaches.  Beginning in February 1969 the Veteran reported severe headaches, which continued throughout the entire appeal period.  On VA examination in November 21, 1996, the Veteran complained of posterior occipital radiating headaches two to three times per week.  Approximately once per month nausea accompanied the headaches.  On VA examination in September 2005, the examiner was of the opinion that the headaches were not prostrating but were related to the head and neck injury and were tension headaches rather than migraine headaches.  On VA examination in May 2011, the Veteran complained of throbbing headaches which caused him to stay in bed.  He reported experiencing headaches four times per week lasting twenty four hours and the examiner provided a diagnosis of migraine headaches.  Furthermore, during the examination the Veteran reported having dizziness three times per day, vertigo two times per week, and indicated his symptoms were worsening.  The examiner noted that cerebellar function was poor finger to nose test and the Veteran was unable to do tandem gait.

As the nature and severity of neurological disabilities associated with the Veteran's service-connected posttraumatic organic brain disease manifested by dementia and a posttraumatic headache disorder is unclear, a re-examination is needed to verify the neurological impairments and their current levels of severity. 38 C.F.R. 
§ 3.327(a).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA neurological examination to determine the purely neurological disabilities, other than left ulnar neuropathy and radiculopathy of the bilateral lower extremity, which are associated with his service-connected posttraumatic organic brain disease manifested by dementia and a posttraumatic headache disorder.  The claims folder, including all medical records obtained and a copy of this remand, should be reviewed by the examiner.  

If purely neurological disabilities are present, they should be identified along with their level of severity, to include motor or sensory deficit and functional loss should be described.  The examiner should also determine whether the Veteran has migraine headaches due to his service-connected posttraumatic organic brain disease and whether they are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  If there is a diagnosis of migraine headaches, after reviewing the claims folder and examining the Veteran, to the extent possible the examiner is asked to determine the onset of the migraine headaches.  

2. The RO/AMC should review the examination reports to insure that they contain the information requested in this remand. 

3. If the benefit sought on appeal is not fully granted, the RO/AMC should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


